NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4529-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RITHEA P. RANDALL,
a/k/a YOLANDA TAYLOR,

     Defendant-Appellant.
________________________

                   Submitted January 26, 2022 – Decided February 10, 2022

                   Before Judges Hoffman and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 15-08-2292.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Grace C. MacAuley, Acting Camden County
                   Prosecutor, attorney for respondent (Jason Magid,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Rithea Randall appeals the February 27, 2020 order denying

her petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm.

                                       I.

      On February 7, 2015, in Lindenwold, defendant requested a woman (the

victim) to give her a ride, claiming she just had a domestic dispute with her

boyfriend. Upon entering the victim's car, defendant used a knife to threaten

her and force her out of the car. Defendant then drove off until the police

stopped the car a short time later.

      In August 2015, a Camden County grand jury charged defendant with

first-degree robbery, N.J.S.A. 2C:15-1(a)(2); first-degree carjacking, N.J.S.A.

2C:15-2(a)(2); third-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(d); fourth-degree unlawful possession of a weapon, N.J.S.A.

2C:39-5(d); and fourth-degree resisting arrest, N.J.S.A. 2C:29-2(a)(2).

      In April 2016, defendant agreed to a negotiated plea agreement. Pursuant

to the agreement, defendant pled guilty to first-degree robbery, with the State

agreeing to dismiss all remaining charges and recommend that defendant be

sentenced as a second-degree offender to an eight-year prison term with an

eighty-five percent period of parole ineligibility, pursuant to the No Early


                                                                           A-4529-19
                                       2
Release Act (NERA), N.J.S.A. 2C:43-7.2. In her plea colloquy, defendant

provided a factual basis and the court accepted defendant's guilty plea.

      In August 2016, defendant appeared for sentencing. The court found

aggravating factors three (risk of re-offense); six (defendant's prior criminal

record); and nine (need to deter). N.J.S.A. 2C:44-1a(3), (6), (9). The court

found no mitigating factors.        Concluding that the aggravating factors

outweighed the mitigating factors, the court sentenced defendant, in accordance

with the plea agreement, to eight years in prison with an eighty-five percent

parole ineligibility period.

      Defendant initially appealed her sentence; however, she later withdrew

the appeal, which this court dismissed at her request in June 2017. Almost two

years later, on April 12, 2019, defendant filed a pro se petition for PCR, alleging

her counsel was ineffective for failing to pursue a diminished capacity defense

during plea negotiations and for failing to argue for mitigation during

sentencing. PCR counsel for defendant then filed a brief supporting her petition.

      In February 2020, Judge David M. Ragonese heard oral argument on

defendant's petition. The following week, Judge Ragonese issued an order and

accompanying ten-page opinion denying PCR without an evidentiary hearing.




                                                                              A-4529-19
                                        3
      The judge first noted that defendant's argument regarding the

excessiveness of her sentence could have been raised in the appeal defendant

withdrew, and therefore it was procedurally barred pursuant to Rule 3:22-4. The

judge next found that defendant failed to make a prima facie showing of

ineffective assistance of counsel to warrant PCR "because defendant's claim that

her trial counsel failed to investigate is based on nothing more than a bald

assertion, and there is no evidence in the record to suggest that defendant would

have insisted on going to trial." The judge explained that because defendant

claimed her trial attorney inadequately investigated her case, she needed to

assert the facts that an investigation would have revealed, supported by

affidavits or certifications based upon personal knowledge.

      With respect to defendant's contention trial counsel failed to investigate

an intoxication defense, the judge found that defendant's submissions in support

of her petition were devoid of any certifications or affidavits based on personal

knowledge describing the amount of intoxicant she had consumed, and over

what period of time, on the date of the robbery. The judge further noted that

"defendant did not present any evidence suggesting that a defense of mental

disease or defect under N.J.S.A. 2C:4-2 would have been viable."




                                                                            A-4529-19
                                        4
      The judge next noted that defendant's argument that trial counsel was

ineffective for failing to argue mitigating factors four, six, and eleven was

supported by nothing more than bald assertions.         Additionally, the judge

determined that even if defendant had shown counsel was ineffective, she failed

to establish that but for counsel's ineffectiveness, she would not have pleaded

guilty and would have instead insisted on going to trial. Accordingly, the judge

found defendant failed to present a prima facie case of ineffective assistance of

counsel, and therefore was not entitled to an evidentiary hearing.

      This appeal followed, with defendant raising the following argument:

            POINT ONE

            MS.   RANDALL   IS  ENTITLED   TO   AN
            EVIDENTIARY HEARING ON HER CLAIMS THAT
            HER ATTORNEY FAILED TO PURSUE A
            DIMINISHED CAPACITY DEFENSE DURING
            PLEA NEGOTIATIONS AND FAILED TO ARGUE
            ADEQUATELY AT SENTENCING.

      After carefully considering the record and the briefs, we conclude

defendant's argument lacks sufficient merit to warrant extended discussion in a

written opinion. R. 2:11-3(e)(2). We affirm substantially for the reasons stated

by Judge Ragonese in his cogent written opinion issued on February 27, 2020.

We add the following comments.



                                                                            A-4529-19
                                        5
                                        II.

      The standard for determining whether counsel's performance was

ineffective for purposes of the Sixth Amendment was formulated in Strickland

v. Washington, 466 U.S. 668 (1984), and adopted by our Supreme Court in State

v. Fritz, 105 N.J. 42 (1987). In order to prevail on an ineffective assistance of

counsel claim, defendants must meet a two-prong test by establishing that: (l)

counsel's performance was deficient and the errors made were so egregious that

counsel was not functioning effectively as guaranteed by the Sixth Amendment

to the United States Constitution; and (2) the defect in performance prejudiced

defendants' rights to a fair trial such that there exists "a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would

have been different." Strickland, 466 U.S. at 694.

      Additionally, a defendant is precluded from raising an issue on PCR that

could have been raised on direct appeal. State v. McQuaid, 147 N.J. 464, 483

(1997); R. 3:22-4. As explained by the Court in McQuaid, "[a] defendant

ordinarily must pursue relief by direct appeal, see R. 3:22-3, and may not use

post-conviction relief to assert a new claim that could have been raised on direct

appeal." 147 N.J. at 483.




                                                                              A-4529-19
                                        6
      With respect to the excessive sentencing claim, Judge Ragonese correctly

found that it was procedurally barred pursuant to Rule 3:22-4.          The first

exception to the procedural bar requires that the ground for relief could not

reasonably have been raised in any prior proceeding. Here, defendant's claim

that the sentencing court overvalued the aggravating factors and failed to

consider certain mitigating factors could have been raised on direct appeal. This

claim does not involve allegations or evidence that lie outside of the existing

trial record, and therefore should have been raised on direct appeal.

      Furthermore, this court has generally found that challenges to excessive

sentences are not appropriate for PCR, but rather best suited for direct appeal.

See State v. Pierce, 115 N.J. Super. 346, 347 (App. Div. 1971); see also State v.

Vance, 112 N.J. Super. 479, 481 (App. Div. 1970) ("[S]entences claimed to be

excessive are only reviewable on direct appeal and not by post-conviction

application."); State v. Clark, 65 N.J. 426, 437 (1974) ("[M]ere excessiveness

of sentence otherwise within authorized limits, as distinct from illegality by

reasons of being beyond or not in accordance with legal authorization, is not an

appropriate ground for post-conviction relief and can only be raised on direct

appeal from the conviction."); State v. Flores, 228 N.J. Super. 586, 595 (App.

Div. 1988) ("[Q]uestions concerning the adequacy of the sentencing court's


                                                                            A-4529-19
                                        7
findings and the sufficiency of the trial court's weighing of the aggravating and

mitigating factors should be addressed only by way of direct appeal.").

         Defendant also argues that she established a prima facie showing that trial

counsel's failure to pursue a diminished capacity defense during plea

negotiations amounted to ineffective assistance of counsel. This argument lacks

merit.

         As reviewed by Judge Ragonese, our Supreme Court in State v. Cameron,

104 N.J. 42, 56 (1986), set forth six factors relevant to an intoxication defense:

               the quantity of intoxicant consumed, the period of time
               involved, the actor's conduct as perceived by others
               (what he said, how he said it, how he appeared, how he
               acted, now his coordination or lack thereof manifested
               itself), any odor of alcohol or other intoxicating
               substance, results of any test to determine blood-
               alcohol content, and the actor's ability to recall
               significant events.

               [Cameron, 104 N.J. at 56.]

         In addition, the judge noted that, in order for intoxication to diminish "the

capacity to act purposely or knowingly, the intoxication must be of an extremely

high level; it must have caused a 'prostration of faculties' in the defendant."

State v. Sette, 259 N.J. Super. 156, 170 (App. Div. 1992). Here, defendant failed

to support her petition for PCR with any affidavits or certifications

demonstrating that defendant's intoxication caused a "prostration of faculties";

                                                                                 A-4529-19
                                            8
put another way, defendant provides no evidence suggesting that her alleged

intoxication would negate the knowing and purposeful mens rea for robbery.

Furthermore, defendant provided no information regarding the amount of

intoxicant consumed, the period of time involved, or defendant's conduct as

perceived by others.

      In addition, defendant argues that she suffers from bipolar disorder, which

further compromised her judgment. To the extent defendant argues that trial

counsel's failure to pursue a diminished capacity defense based on mental defect

under N.J.S.A. 2C:4-21 amounts to ineffective assistance of counsel, this

argument likewise fails. As noted by Judge Ragonese, defendant offered no

expert witnesses who would testify to the existence of a mental defect, and

defendant presented no affidavits regarding past diagnosis or treatment of a

mental defect.

      In sum, defendant's arguments are supported by nothing more than bald

assertions and fall short of establishing a prima facie claim for ineffective

assistance of counsel.     Notably, even if trial counsel's representation is


1
  N.J.S.A. 2C:4-2 provides: "Evidence that the defendant suffered from a mental
disease or defect is admissible whenever it is relevant to prove that the defendant
did not have a state of mind which is an element of the offense. In the absence
of such evidence, it may be presumed that the defendant had no mental disease
or defect which would negate a state of mind which is an element of the offense."
                                                                              A-4529-19
                                        9
considered objectively deficient, defendant nevertheless cannot prove that, but

for counsel's ineffective assistance, the result of the proceeding would have been

different. She received a favorable sentence by pleading guilty to a first-degree

crime under a plea agreement that provided for her to be sentenced as a second -

degree offender. Had defendant proceeded to trial, she would have faced up to

twenty-years imprisonment, while she was ultimately sentenced to only eight

years.

         Lastly, defendant contends that trial counsel's failure to argue for

mitigating factors four, six, and eleven amounted to ineffective assistance of

counsel. This argument too fails.

         With respect to mitigating factor four, N.J.S.A. 2C:44-1(b)(4), the court

may consider whether "there were substantial grounds tending to excuse or

justify the defendant's conduct, though failing to establish a defense." As noted,

defendant fails to provide support for her claim of intoxication at the time of the

offense. Instead, defendant merely states that she was intoxicated at the time of

the offense, and suffers from bipolar disorder, which again, amounts to nothing

more than bald assertions.

         As to mitigating factor six, N.J.S.A. 2C:44-1(b)(6), which allows the court

to consider defendant's attempt at restitution, and mitigating factor eleven,


                                                                               A-4529-19
                                         10
N.J.S.A. 2C:44-1(b)(11), which allows the court to consider whether

incarceration would cause excessive hardship to defendant's dependents, Judge

Ragonese found that the sentencing court was aware of both factors and

ultimately chose not to apply them. During the plea colloquy, the judge had

defendant acknowledge that restitution would remain open for the State to

pursue at sentencing. The judge considered each of the mitigating factors

separately and was "unable to conclude that any of the mitigating factors apply."

      In sum, defendant failed to present a prima facie case of ineffective

assistance of counsel. She did not show that trial counsel's performance was

deficient or how the alleged deficiency prejudiced her defense. The record

reveals that trial counsel was able to negotiate a favorable plea agreement in

considering the charges brought.        Judge Ragonese properly dismissed

defendant's petition without conducting an evidentiary hearing.

      Affirmed.




                                                                            A-4529-19
                                      11